 1   RICHARD M. OBERTO
     ATTORNEY AT LAW
 2   State Bar No. 247285
     516 W. Shaw Ave., Ste. 200
 3   Fresno, California 93704
     Telephone: (559) 221-2557
 4
 5
                          IN THE UNITED STATES DISTRICT COURT
 6
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
 8   UNITED STATES OF AMERICA,                  ) No. 1:17-CR-00012
                                                )
 9                         Plaintiff,           ) REQUEST TO STRIKE ORDER
                                                ) DENYING MOTION FOR BAIL REVIEW
10          v.                                  ) IN ECF 125 ON THE BASIS THAT
                                                ) DEFENSE COUNSEL TIMELY FILED
11   EDWARD PAUL CRAGG,                         ) A WITHDRAWAL OF THE MOTION;
                                                ) ORDER
12                         Defendant.           )
                                                )
13   To the above-entitled District Court and the United States Attorney’s Office:
14          Please take notice that the attorney Richard M. Oberto, former appointed counsel
15   of record for the defendant Edward Paul Cragg, is requesting that the court strike the
16   “Order Denying Defendant’s Motion for Bail Review” (ECF 125 filed on 7/20/18) on the
17   basis that, before the Order was issued, Mr. Oberto took timely and appropriate corrective
18   action by filing a “Withdrawal of Motion for Bail Review” (ECF 124 filed on 7/19/18).
19
20
21   DATED: 2/8/19                                     /s/ Richard M. Oberto
                                                              RICHARD M. OBERTO
22                                                            Attorney at Law
23
24
25
26
27
28


                                                   1
 1                                            ORDER
 2                  IT IS HEREBY ORDERED that the District Court’s “Order Denying
 3   Defendant’s Motion for Bail Review” (ECF 125 filed on 7/20/18) be stricken on the basis
 4   that, before the Order was issued, defense counsel took timely and appropriate corrective
 5   action by filing a “Withdrawal of Motion for Bail Review” (ECF 124 filed on 7/19/18).
 6   The Court was not aware of the withdrawal of the motion prior to issuing the order of
 7   denial.
 8
                    IT IS SO ORDERED.
 9
10                  Dated:    February 11, 2019            /s/ Lawrence J. O’Neill
                                                 UNITED STATES CHIEF DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  2
